Citation Nr: 1107264	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  94-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), from November 7, 2001, to 
June 14, 2006.

2.  Entitlement to service connection for a heart condition, to 
include coronary artery disease (CAD), to include as secondary to 
PTSD.

3.  Entitlement to an effective date earlier than April 1, 2010, 
for a total disability rating for individual unemployability due 
to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than April 1, 2010, 
for Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  
The Veteran's decorations include the Purple Heart and the Combat 
Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 1993 rating decision in which the RO in Philadelphia, 
Pennsylvania, granted service connection for PTSD and assigned an 
initial rating of 10 percent, effective July 23, 1992.  In April 
1993, the Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating.  A statement of the case (SOC) was 
issued in September 1993, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 1993.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Newark, New Jersey, 
which certified the case for appellate review.  In October 1993, 
the Veteran testified during a hearing before a Hearing Officer 
at the RO in Newark.  A transcript of that hearing is of record.

By rating decision in July 1998, the RO granted a 30 percent 
rating for PTSD from the July 23, 1992, effective date of service 
connection.  By rating decision in April 2002, the RO granted a 
50 percent rating for PTSD from November 7, 2001, but continued 
the 30 percent rating for PTSD, from the effective date of 
service connection until November 6, 2001.

In October 2002, the Board remanded the Veteran's claim to the 
RO, so that the Veteran could be afforded the opportunity to 
report for a Board hearing.  However, in correspondence received 
in October 2002, the Veteran cancelled his hearing request.

In February 2003, the Veteran was notified that the Board was 
undertaking additional development of the claims pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002).  Subsequently, the 
provisions of 38 C.F.R. § 19.9 (2002)-essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO-were 
held to be invalid. Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
August 2003, the Board remanded the claim to the RO for 
additional development.  After completing the requested 
development, the RO/AMC denied a rating in excess of 30 percent 
for PTSD for the period from July 23, 1992, to November 6, 2001, 
and in excess of 50 percent from November 7, 2001, (as reflected 
in an April 2006 supplemental SOC (SSOC)) and returned the appeal 
to the Board for further consideration.

In July 2006, the Board granted a 50 percent but no higher rating 
for PTSD, from July 23, 1992 to November 6, 2001, and remanded 
the Veteran's claim for a rating in excess of 50 percent from 
November 7, 2001, to the RO, via the Appeals Management Center 
(AMC), in Washington, D.C., for further action, to include 
additional development of the evidence and for consideration of a 
higher rating on an extra-schedular basis.

By rating decision in December 2006, the AMC effectuated the 
award of a 50 percent rating for PTSD, from July 23, 1992, to 
November 6, 2001, per the Board's instructions.  By rating 
decision in March 2009, the AMC granted a 70 percent rating for 
PTSD from June 15, 2006.  After completing the requested 
development, the RO/AMC denied higher ratings for PTSD (as 
reflected in a January 2009 SSOC) and returned the appeal to the 
Board for further consideration.

In July 2009, the Board denied both a rating in excess of 50 
percent for PTSD, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b), from November 7, 2001, to June 14, 2006, 
and a rating in excess of 70 percent for PTSD, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), since 
June 15, 2006.  The Veteran appealed that portion of the July 
2009 Board decision denying-on a schedular basis, only-a rating 
in excess of 50 percent for PTSD from November 7, 2001, to June 
14, 2006, to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2010, the Court granted the joint 
motion for remand filed by representatives for both parties, 
vacating that portion of the Board's decision denying a rating in 
excess of 50 percent for PTSD, from November 7, 2001, to June 14, 
2006, and remanding the matter to the Board for further 
proceedings consistent with the joint motion.  

As regards the service connection claim on appeal, by rating 
decision in March 2008, the RO in Philadelphia, Pennsylvania, 
denied service connection for CAD, claimed as a heart condition.  
In March 2008, the Veteran filed an NOD with the assigned 
disability rating.  An SOC was issued in September 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2008.

As regards the earlier effective date claims on appeal, by rating 
decision in April 2010, the RO in Philadelphia, Pennsylvania, 
granted a TDIU and Dependents' Educational Assistance, both 
effective April 1, 2010.  In May 2010, the Veteran's attorney 
filed an NOD with the assigned effective dates.  

The Board notes that, while the Veteran previously was 
represented by the New Jersey Department of Military and 
Veterans' Affairs, in October 2009, the Veteran granted a power-
of-attorney in favor of private attorney Lewis C. Fichera with 
regard to the claims on appeal.  The Veteran's current attorney 
has submitted written argument on his behalf.  The Board 
recognizes the change in representation.
 
For the reasons expressed below, the matter of a rating in excess 
of 50 percent for PTSD, from November 7, 2001, to June 14, 2006, 
is, again, being remanded to the RO, along with the claim for 
service connection for a heart disability, as well as the other 
two matters listed on the title page-for which the Veteran has 
completed the first of two actions required to place these 
matters in appellate status.  VA will notify the Veteran when 
further action, on his part, is required. 




REMAND

In light of points raised in the Joint Motion, and the Board's 
review of the record, the Board finds that further action in this 
appeal is warranted.  

Initially, the Board points out that, specifically as regards the 
issue of service connection for a heart condition, to include 
CAD, to include as secondary to PTSD, the Board notes that, in 
his September 2008 substantive appeal, the Veteran stated that he 
wished to have a hearing before a Decision Review Officer (DRO) 
at the RO.  The Veteran was scheduled for a DRO hearing, which 
was to take place in February 2009.  However, in a statement 
received by the RO in February 2009, the Veteran informed VA that 
he wished to cancel the scheduled DRO hearing, and requested a 
Board hearing at the RO (a Travel Board hearing) in Philadelphia.  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As the 
RO schedules Travel Board hearings, a remand of this matter for 
the requested Board hearing. 

The claims file also reflects that there are outstanding records 
that, in light of comments noted by the parties in the Joint 
Motion, may be pertinent to the claim for higher rating for PTSD 
for the period in question.  A review of the record reveals that, 
in April 2010, the Social Security Administration (SSA) contacted 
VA, stated that the Veteran had applied for disability benefits, 
and requested treatment records for the dates of 2009 to 2010 for 
disabilities including PTSD.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of SSA's determination 
on the Veteran's claim, if any, as well as copies of all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim for a rating 
in excess of 50 percent for PTSD, from November 7, 2001, to June 
14, 2006.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims for 
which an appeal has been perfected.  

Finally, the Board notes that, in an April 2010 rating decision, 
the RO granted the Veteran's claims for a TDIU and Dependents' 
Educational Assistance, both effective April 1, 2010.  In May 
2010, the Veteran's lawyer filed an NOD with the assigned 
effective dates.  However, the RO has yet to issue an SOC with 
respect to those claims, the next step in the appellate process.  
See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, these matters must be remanded to the RO 
for the issuance of an SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002)5; 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2010).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his attorney an SOC on the claims for an 
effective date earlier than April 1, 2010, 
for a TDIU, and an effective date earlier 
than April 1, 2010, for Dependents' 
Educational Assistance, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on those issues.  

The Veteran and his attorney are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status-here, an effective date earlier 
than April 1, 2010, for a TDIU, and an 
effective date earlier than April 1, 
2010, for basic eligibility for 
Dependents' Educational Assistance -a 
timely appeal must be perfected within 
60 days of the issuance of the SOC.

2.  As regards the issue of service 
connection for a heart condition, to include 
CAD, to include as secondary to PTSD, the RO 
should schedule the Veteran for a Travel 
Board hearing consistent with his February 
2009 request.  The RO should notify the 
Veteran and his attorney of the date and time 
of the hearing.  See 38 C.F.R. § 20.704(b) 
(2010).  .

3.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

4.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim for a rating in excess of 50 
percent for PTSD, from November 7, 2001, to 
June 14, 2006, that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for a rating in excess 
of 50 percent for PTSD, from November 7, 
2001, to June 14, 2006, in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The RO should not return the claims file 
to the Board until after the Veteran 
perfects an appeal as to the issues 
identified in paragraph 1 above, or the 
time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

